 In the Matter of GENERAL MOTORS CORPORATION(EASTERN AIRCRAFTDIvISION)AND M & M RESTAURANTOPERATINGCOMPANY,INC.,andUNITED RETAIL,WIIOLESALE&DEPARTMENT STORES EMPLOYEES,LOCAL #327,.(C. I. O.)-Case No. 5-R-1669.-Decided January 16,1945_Mr. James D. Sahlloo,for the Board.''`Mr. John Thomas Smith,byMr. Kevin Melnerney,'ofNew YdrkCity, for Eastern.Weinbergc0Green, by Messrs. Everett L. BuckmasterandCharlesMindel,of Baltimore, Md., for M & M.Mr. Maurice J. Neistadt,of Baltimore, Md., andMr. Harvey Rosen,,ofNew York City, for the C. I. O.Mr. Anthony Glorioso,of Baltimore, Md., for the A. F. L.Miss Melvern R. Krelow,of counsel to the Board.DECISION -ANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition -duly filed by United Retail, Wholesale & Depart=ment Stores Employees, Local #327 (C. I. 0.), herein called the C. I.-0., alleging that a question affecting commerce had arisen concerningthe representation of employees of General Motors Corporation (East-ern Aircraft Division) and M & M Restaurant Operating Company,'Inc., Baltimore, Maryland, herein called Eastern and M & M, respec-tively, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Earle K. Shawe, Trial Examiner.Said'hearing was held at Baltimore, Maryland, on November 20, 1944.The Board, Eastern and M & M appearing specially, the C. I. 0., andLocal Joint Executive Board, Hotel & Restaurant Employees' Inter-national Alliance and Bartenders' International League of America,affiliatedwith the American Federation of Labor, herein called theA. F. L., appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses andto introduce evidence bearing on the issues.At the' commencement,60 IliL R. B, No. 16528563-45-vol 60-781 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDof the hearing, Eastern made a motion to dismiss the petition on theground that Eastern is not an employer of the employees herein in-volved within the meaning of the National Labor Relations Act.M &M moved that the petition be dismissed on the grounds that M & M isnot engaged in business affecting commerce and is therefore not subjectto the jurisdiction of the Board, and that the unit sought is inappropri-ate.The Trial Examiner reserved rulings on the motions for theBoard.For reasons hereinafter set forth the -motions are hereby de-nied.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THEBUSINESS OF THE COMPANIESGeneral Motors Corporation (Eastern Aircraft Division), a corpo-ration organized and existing under and by virtue of the laws of theState of Delaware, operates a plant in Baltimore, Maryland, where itis engaged in the manufacture of airplane subassemblies.Easternpurchases raw materials consisting of aluminum and steel castings foruse at the Baltimore plant, valued in excess of $1,000,000 annually ofwhich approximately 90 percent is shipped from points outside theState of Maryland.Eastern manufactures finished products valuedin excess of $2,000,000 annually, all of which are shipped to pointsoutside the State of Maryland.Eastern admits, for the purpose of this proceeding, that it is en-gaged in commerce within the meaning of the Act.M & M Restaurant Operating Company, Inc., a Maryland corpora-tion, is engaged in the operation of cafeteries in defense and otherplants located in and around Baltimore, Maryland, where it preparesand serves food.Under the terms of a contract hereinafter discussed,M & M operates a cafeteria at Eastern's Baltimore plant. Food-stuffs and related products in the sum of approximately $440,000 arepurchased annually by M & M for use in the various cafeterias op-erated by M & M, and are obtained by M & M from the warehousesof distributors located within the State of Maryland; approximately30 percent of such foodstuffs and related products is shipped frompoints outside the State of Maryland.The gross volume of sales byall cafeterias operated by M'& M is approximately $800,000 per year.'Approximately 45 percent of the persons employed by Eastern in theBaltimore plant patronize and eat in the cafeteria.1M & M also operates cafeterias at plants in Baltimore operated by other companiesunder separate contracts for each. GENERAL MOTORS CORPORATION83On June 30, 1943, Eastern and M & M entered intoa contract inwhich M & M received the right and privilege to sell food in a cafe-teria 2 provided by Eastern.M & M has at all times exclusively soldfood in the cafeteria.Eastern agreed to furnish, without cost toM & M, allnecessary heat, hot and cold water, light,gas, and electriccurrent; to furnishand maintain all necessaryequipmentincluding,but not limited to, cashregisters,dishes, silverware,tables, refrigera-tors;ranges, heaters, anddish washers.Eastern agreed to reimburseM & M for bus-boy labor. M & M agreed to furnishat all times goodwholesome food at reasonable prices, under clean and sanitary condi-tions; to furnish efficient service and to arrange a schedule of opera-tion for the service of food to correspond with the working hours andschedules of Eastern, and upon demand, supply food and service atother hours and in other than the cafeteria when requested to do soby Eastern.M & M agreed to pay monthly to Eastern, in lieu ofrent, the sumequalto 2 percent of the gross receipts which are inexcess of $150 per day.M & M agreed to maintain accurate books ofaccount and records which would at all times be subject to inspectionby Eastern.M & M agreed that all its employees "shall be subjectto inspection, investigation, and approval of the Manufacturer [East-ern] and the Navy Department, and that they will at all times obeyand cooperate with all the rules and regulations established by theManufacturer."M & M agreed "to accept from the Manufacturerrecommendations concerning the discharge for cause of any employeeof the Caterer [M & M] who may be engaged directly or indirectly inthe performance of the terms of this agreement, but any orall suchdischarges for cause shall be made in the name of, and shall be theresponsibility of the Caterer."M-& M agreed to cooperate in everyway with the management of Eastern in respect to M & M'smenu,price and quality of foods and service.It is clear that M & M is the employer of the employees involvedherein; they are paid and supervised by M & M, which also pays socialsecuritytaxes,unemployment compensation taxes, and workmen'scompensation insurance premiums for such employees.There re-mains the question, however, as to whether Eastern is also the em-ployer of such employees.There is testimony in the record that M &M's operation and supervision of the cafeteria and the persons em-ployed therein are, in practice, not controlled or supervised by East-ern, in that M & M has not consulted Eastern with reference to pay-ment of wages and to the hire, discharge, or transfer of such employ-ees, in that Eastern has not exercised its right to "recommend" thedischarge of employees, and in that the prices of meals have not been2Although the contract also provides for M & M to operate a dining room in addition tothe cafeteria,no dining room has ever been established on the premises. 84DECISIONS OF NATIONAL LABOR RELATIONS BOARDset by Eastern.As we stated in theBethlehem-Fair fieldcase,3wedo not believe that such testimony, accepted as true, materiallyalters.the situation.We are of the opinion, and find, that the provisions ofthe contract, hereinabove referred to, give Eastern such power ofcontrol over the operations and personnel of M & M thatEastern isthereby constituted' also the employer of the employees involved hereinwithin themeaning ofSection 2 (2) of the Act.H. THE ORGANIZATIONSINVOLVEDUnited Retail, Wholesale & Department Stores Employees, Local#327, ,affiliated with the Congress of Industrial Organizations, is alabor organization admitting to membership employees of EasternandM & M.Local Joint Executive Board, Hotel & Restaurant Employees' Inter-national Alliance and Bartenders' International League of America,affiliated with the American Federation of Labor, is a labor organiza-tion admitting to membership employees of Eastern and M & M.III.THE QUESTION CONCERNING REPRESENTATIONOn or about August 4, 1944, the C. I. O. notified M & M that it repre-sented a majority of the employees of M & M and requested recog-nition as the exclusive bargaining representative of such employees.Prior to the hearing, the A. F. L. also requested recognition as the ex-clusive bargaining representative of M & M's employees.M & M hasrefused such requests until either organization has been certified bythe Board in an appropriate unit.At the hears ngi counsel for East-ern stated that Eastern likewise would not recognize either organi-zation on the ground stated hereinabove.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a substantial number of em-ployees in the unit hereinafter found appropriate 4We find that a question affecting commerce has arisen concerningthe representation of employees of Eastern and M & M, within themeaning of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe C. I. 0., the A. F. L., and M & M are in general agreement thatall employees in the cafeteria in the Baltimore plant of Eastern who8 53 N L. R B 1428.4The Field Examiner reported that the C I. 0 submitted 48 application cards,that thecards were dated as follows 3 in June and 1 in July 1944,44 were undatedThere areapproximately 52 employees in the unitAt the hearing,the A F L.submitted 29 application for membership pledge-cards whichbore apparently genuine signatures of persons purportedly employed by M & M.The cardswere dated in November 1943. GENERAL MOTORS CORPORATION85are engaged in preparing, handling and serving food, including cooks,chefs, dishwashers, bus boys, and kitchen help, but excluding headchefs,managers, and all other supervisory employees, constitute anappropriate unit.The only dispute arises with respect to cashiers;the C. I. O. and the A. F. L. desire their inclusion, whereas M & M con-tends that they should be excluded.Eastern takes no position withrespect to the appropriate unit.There are approximately six cashiers employed in the cafeteria.Their duties are to take cash and to keep a record of sales. Since theirduties are largely clerical and not directly connected with the prepa-ration and serving of food, we shall exclude them from the unit.'We find that all employees of Eastern and M & M in the cafeterialocated in the Baltimore plant of Eastern who are en gaged in thepreparation, handling and serving of food, including cooks, chefs,dishwashers, bus boys, and kitchen help, but excluding cashiers, cleri-cal employees, head chefs, managers, and all other supervisory em-ployees with authority to hire, promote, discharge, discipline, or other-wise effect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein,, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the- National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with General MotorsCorporation (Eastern Ali-craft Division) and M & M Restaurant Qp-eratinb Company, Inc., Baltimore, Maryland, an election by secret bal-lot shall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fifth Region, acting in this5 SeeMatter of Bethlehem-Fairfield Shhpgaid, Incorporated and M d M RestaurantOperatingCompany, Inc,53 N L It B 1428.Matter of Set1VCafeteria of Washington,Incorporated,20 N L. R B 259 ,Matter of The WelfareAssociation, 45 N L R. B 285. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDmatter as agent for the National Labor Relations Board, and subjecttoArticle I'II, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during the said pay-roll period because they were ill or on vaca-tion or temporarily laid,off and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or been dis-charged for cause and have not been rehired or reinstated prior to thedate of the election, to determine whether they desire to be representedby United Retail, Wholesale & Department Stores Employees, Local#327 (C. I. 0.), or by Hotel, Restaurant and Cafeteria Employees,Local 695, AFL,6 for the purposes of collective bargaining, or byneither.6 The A F.L. requested to appearon theballot inthe manner yet forth above